 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of May
29, 2020, by Foley Trasimene Acquisition Corp., a Delaware corporation (the
“Company”) and Bilcar FT, LP, a Delaware limited partnership, and Trasimene
Capital FT, LP, a Delaware limited partnership (the “Sponsors” together with any
person or entity who hereafter becomes a party to this Agreement pursuant to
Section 5.2 of this Agreement, a “Holder” and collectively the “Holders”).

 

WHEREAS, the Sponsors own an aggregate of 21,562,500 shares of the Company’s
Class B common stock, par value $0.0001 per share (the “Founder Shares”) of the
Company;

 

WHEREAS, the Founder Shares will automatically convert into shares of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), at the time of the initial Business Combination on a one-for-one basis,
subject to adjustment, on the terms and conditions provided in the Company’s
second amended and restated certificate of incorporation, as the same may be
amended from time to time;

 

WHEREAS, on May 26, 2020, the Company and the Sponsors entered into that certain
Private Placement Warrants Purchase Agreement, pursuant to which the Sponsors
agreed to purchase 13,333,333 Private Placement Warrants (or up to 15,133,333
Private Placement Warrants if the over-allotment option in connection with the
Company’s initial public offering is exercised in full) in a private placement
transaction occurring simultaneously with the closing of the Company’s initial
public offering; and

 

WHEREAS, the Company and the Sponsors desire to enter into this Agreement,
pursuant to which the Company shall grant the Sponsors certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.           DEFINITIONS. The following capitalized terms used herein have the
following meanings:

 

“Adverse Disclosure” is defined in Section 3.6.

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Board” is defined in Section 3.1.1.

 

“Business Combination” means the acquisition of direct or indirect ownership
through a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or other similar type of transaction, of one or more businesses
or entities.

 

“Commission” means the U.S. Securities and Exchange Commission, or any other
federal agency then administering the Securities Act or the Exchange Act.

 

“Common Stock” is defined in the preamble to this Agreement.

 

“Company” is defined in the preamble to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Demanding Sponsor” is defined in Section 2.1.1.

 



 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Form S-3” is defined in Section 2.3.

 

“Founder Shares” is defined in the preamble to this Agreement and include the
shares of Common Stock issuable upon conversion thereof.

 

“Founder Shares Lock-up Period” means, with respect to the Founder Shares, the
period ending on the earlier of (A) one year after the completion of the
Company’s initial Business Combination or (B) subsequent to the Business
Combination, (x) if the closing price of the shares of the Common Stock equals
or exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange or other similar transaction that
results in all of the Company’s public stockholders having the right to exchange
their shares of Common Stock for cash, securities or other property.

 

“Holders” shall have the meaning given in the preamble.

 

“Holder Indemnified Party” is defined in Section 4.1.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Insider Letter” shall mean those certain letter agreements, dated as of May 29,
2020, by and among the Company, the Sponsors and each of the Company’s officers,
directors and director nominees.

 

"majority-in-interest of the Demanding Holders" shall mean, if there is a
Demanding Sponsor, the Demanding Sponsor and, otherwise, a majority in interest
of the Demanding Holders.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Misstatement” is defined in Section 3.1.12.

 

“Notices” is defined in Section 5.3.

 

“Permitted Transferees” means a person or entity to whom a Holder is permitted
to transfer Registrable Securities prior to the expiration of the Founder Shares
Lock-up Period or Private Placement Lock-up Period, as the case may be, under
the Insider Letter and any other applicable agreement between such Holder and
the Company, and to any transferee thereafter.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Private Placement Lock-up Period” means, with respect to Private Placement
Warrants that are held by the Sponsors or their Permitted Transferees, and any
of the shares of Common Stock issued or issuable upon the exercise or conversion
of the Private Placement Warrants and that are held by the Sponsors or their
Permitted Transferees, the period ending 30 days after the completion of the
Company’s initial Business Combination.

 

“Private Placement Warrants” means the warrants being purchased privately by the
Sponsors simultaneously with the consummation of the Company’s initial public
offering (including to a certain extent in connection with the consummation of
the Underwriters’ over-allotment option related thereto).

 

“Pro Rata” is defined in Section 2.1.4.

 



2

 

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such Registration Statement becoming
effective.

 

“Registrable Securities” mean (i) all of the shares of Common Stock issued or
issuable upon the conversion of any Founder Shares, (ii) all of the Private
Placement Warrants (and shares of Common Stock issuable upon exercise thereof)
and (iii) all of the Working Capital Warrants (and Common Stock issuable upon
exercise thereof). Registrable Securities include any warrants, shares of
capital stock or other securities of the Company issued as a dividend or other
distribution with respect to or in exchange for or in replacement of such
Registrable Securities. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when: (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with and pursuant to such
Registration Statement; (b) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require Registration under the Securities Act; or
(c) such securities shall have ceased to be outstanding.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Sponsors” is defined in the preamble to this Agreement.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Working Capital Warrants” means the warrants held by the Sponsors, the officers
or directors of the Company or their respective affiliates which may be issued
in repayment of working capital loans made to the Company.

 

2.           REGISTRATION RIGHTS.

 

2.1         Demand Registration.

 

2.1.1           Request for Registration. At any time and from time to time on
or after the date that the Company completes a Business Combination, either
Sponsor (the “Demanding Sponsor”) or the Holders of at least a majority in
interest of the then issued and outstanding of Registrable Securities (such
Demanding Sponsor or Holders, as the case may be, the “Demanding Holders”) may
make a written demand for Registration under the Securities Act of all or part
of their Registrable Securities (a “Demand Registration”). Any demand for a
Demand Registration shall specify the number of Registrable Securities proposed
to be included in such Registration and the intended method(s) of distribution
thereof. The Company will within 10 days of the Company’s receipt of the Demand
Registration notify all Holders of the demand, and each Holder who wishes to
include all or a portion of such Holder’s Registrable Securities in a
Registration pursuant to the Demand Registration (each such Holder including
shares of Registrable Securities in such Registration, a “Demanding Holder”)
shall so notify the Company within 10 days after the receipt by the Holder of
the notice from the Company. Upon receipt by the Company of any such written
notification, the Demanding Holders shall be entitled to have their Registrable
Securities included in the Demand Registration, subject to Section 2.1.4 and the
provisos set forth in Section 3.1.1. The Company shall not be obligated to
effect more than an aggregate of three (3) Demand Registrations under this
Section 2.1.1 in respect of all Registrable Securities.

 



3

 

 

2.1.2           Effective Registration. A Registration will not count as a
Demand Registration until the Registration Statement filed with the Commission
with respect to such Demand Registration has been declared effective by the
Commission and the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, however, that if, after such
Registration Statement has been declared effective, the offering of Registrable
Securities pursuant to a Demand Registration is interfered with by any stop
order or injunction of the Commission or any other governmental agency or court,
the Registration Statement with respect to such Demand Registration will be
deemed not to have been declared effective, unless and until, (i) such stop
order or injunction is removed, rescinded or otherwise terminated, and (ii) a
majority-in-interest of the Demanding Holders thereafter affirmatively elect to
continue with such Registration and accordingly notify the Company in writing,
but in no event later than five days of such election; provided, further, that
the Company shall not be obligated to file a second Registration Statement until
the Registration Statement that has been previously filed becomes effective or
is subsequently terminated.

 

2.1.3           Underwritten Offering. If a majority-in-interest of the
Demanding Holders so elect and such Holders so advise the Company as part of
their written demand for a Demand Registration, the offering of such Registrable
Securities pursuant to such Demand Registration shall be in the form of an
underwritten offering. In such event, the right of any Holder to include its
Registrable Securities in such Registration shall be conditioned upon such
Holder’s participation in such underwritten offering and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. All Demanding Holders proposing to distribute their securities through
such underwritten offering shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such
underwritten offering by the majority-in-interest of the Demanding Holders
initiating the Demand Registration.

 

2.1.4           Reduction of Underwritten Offering. If the managing Underwriter
or Underwriters in an underwritten offering pursuant to a Demand Registration,
in good faith, advises the Company and the Demanding Holders in writing that the
dollar amount or number of shares of Registrable Securities which the Demanding
Holders desire to sell, taken together with all other shares of Common Stock or
other securities which the Company desires to sell and the shares of Common
Stock, if any, as to which a Registration has been requested pursuant to
separate written contractual piggy-back registration rights held by other
stockholders of the Company who desire to sell, exceeds the maximum dollar
amount or maximum number of shares that can be sold in such underwritten
offering without adversely affecting the proposed offering price, the timing,
the distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of shares, as applicable, the “Maximum
Number of Shares”), then the Company shall include in such underwritten
offering, as follows: (i) the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata based on the
respective number of shares that each such Demanding Holder has requested be
included in such underwritten offering, regardless of the number of shares held
by each such Demanding Holder (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Number of Shares; (ii) to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the shares of Common Stock or other securities that the
Company desires to sell for its own account that can be sold without exceeding
the Maximum Number of Shares; and (iii) to the extent that the Maximum Number of
Shares have not been reached under the foregoing clauses (i) and (ii), the
shares of Common Stock or other securities for the account of other persons or
entities that the Company is obligated to register in a Registration pursuant to
separate written contractual arrangements with such persons and that can be sold
without exceeding the Maximum Number of Shares.

 

2.1.5          Demand Registration Withdrawal. If a majority-in-interest of the
Demanding Holders disapprove of the terms of any underwritten offering or are
not entitled to include all of their Registrable Securities in any underwritten
offering, such majority-in-interest of the Demanding Holders may elect to
withdraw from such Registration by giving written notice to the Company and the
Underwriter or Underwriters of their request to withdraw prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Demand Registration. If the majority-in-interest of the
Demanding Holders withdraws from a proposed underwritten offering relating to a
Demand Registration, then such Registration shall not count as a Demand
Registration provided for in this Section 2.1.

 



2

 

 

2.2         Piggy-Back Registration.

 

2.2.1           Piggy-Back Rights. If at any time on or after the date the
Company completes a Business Combination the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for the account of stockholders of the Company (or by the Company
and by the stockholders of the Company including, without limitation, pursuant
to Section 2.1), other than a Registration Statement (i) filed in connection
with any employee stock option or other benefit plan, (ii) for an exchange offer
or offering of securities solely to the Company’s existing stockholders, (iii)
for an offering of debt that is convertible into equity securities of the
Company or (iv) for a dividend reinvestment plan, then the Company shall (x)
give written notice of such proposed filing to the Holders as soon as
practicable but in no event less than seven days before the anticipated filing
date of such Registration Statement, which notice shall describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, of the offering, and (y) offer to the Holders in such notice the
opportunity to register the sale of such number of shares of Registrable
Securities as such Holders may request in writing within five days following
receipt of such notice (such Registration, a “Piggy-Back Registration”). The
Company shall, in good faith, cause such Registrable Securities to be included
in such Piggy-Back Registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested by the Holders pursuant to this
Subsection 2.2.1 to be included in a Piggy-Back Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All Holders proposing to distribute their Registrable Securities through a
Piggy-Back Registration that involves an Underwriter or Underwriters shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such Piggy-Back Registration.

 

2.2.2           Reduction of Offering. If the managing Underwriter or
Underwriters for a Piggy-Back Registration that is to be an underwritten
offering advises the Company and the Holders in writing that the dollar amount
or number of shares of Common Stock which the Company desires to sell, taken
together with (i) the shares of Common Stock, if any, as to which Registration
has been demanded pursuant to separate written contractual arrangements with
persons or entities other than the Holders hereunder, (ii) the Registrable
Securities as to which Registration has been requested under this Section 2.2,
and (iii) the shares of Common Stock, if any, as to which Registration has been
requested pursuant to the written contractual piggy-back registration rights of
other stockholders of the Company, exceeds the Maximum Number of Shares, then
the Company shall include in any such Registration:

 

    (a)                 If the Registration is undertaken for the Company’s
account: (A) the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(B) to the extent that the Maximum Number of Shares has not been reached under
the foregoing clause (A), the shares of Common Stock or other securities, if
any, comprised of Registrable Securities, as to which Registration has been
requested pursuant to the applicable written contractual piggy-back registration
rights of such security holders, Pro Rata, that can be sold without exceeding
the Maximum Number of Shares; and (C) to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (A) and (B), the shares
of Common Stock or other securities for the account of other persons that the
Company is obligated to register pursuant to written contractual piggy-back
registration rights with such persons and that can be sold without exceeding the
Maximum Number of Shares; and

 

    (b)                If the Registration is a “demand” registration undertaken
at the demand of persons or entities other than the Holders: (A) the shares of
Common Stock or other securities for the account of the demanding persons that
can be sold without exceeding the Maximum Number of Shares; (B) to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (A), collectively the shares of Common Stock or other securities
comprised of Registrable Securities, Pro Rata, as to which Registration has been
requested pursuant to the terms hereof, as applicable, that can be sold without
exceeding the Maximum Number of Shares; (C) to the extent that the Maximum
Number of Shares has not been reached under the foregoing clauses (A) and (B),
the shares of Common Stock or other securities that the Company desires to sell
for its own account that can be sold without exceeding the Maximum Number of
Shares; and (D) to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (A), (B) and (C), the shares of Common Stock
or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons, that can be sold without exceeding the Maximum Number of Shares.

 

2.2.3           Withdrawal. Any Holder may elect to withdraw such Holder’s
request for inclusion of Registrable Securities in any Piggy-Back Registration
by giving written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Piggy-Back Registration. The Company (whether on its own
determination or as the result of a request for withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement filed with the Commission in connection with a Piggy-Back Registration
at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the Holders in connection with such Piggy-Back Registration as provided in
Section 3.3.

 



3

 

 

2.2.4           Unlimited Piggy-Back Registration Rights. For purposes of
clarity, any Registration effected pursuant to Section 2.2 hereof shall not be
counted as a Registration pursuant to a Demand Registration effected under
Section 2.1 hereof.

 

2.3         Registrations on Form S-3. The Holders of at least 50% of the number
of Registrable Securities may at any time and from time to time, request in
writing that the Company register the resale of any or all of such Registrable
Securities on Form S-3 or any similar short-form Registration Statement which
may be available at such time (“Form S-3”); provided, however, that the Company
shall not be obligated to effect such request through an underwritten offering.
Upon receipt of such written request, the Company will promptly give written
notice of the proposed Registration to all other Holders, and each Holder who
thereafter wishes to include all or a portion of such Holder’s Registrable
Securities in such Registration shall so notify the Company, in writing, within
5 days after the receipt by the Holder of the notice from the Company, and, as
soon as practicable thereafter but not more than 10 days after the Company’s
initial receipt of such written request for a registration, effect the
registration of all or such portion of such Holder’s or Holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities or other securities of the Company, if any, of any
other Holder or Holders joining in such request; provided, however, that the
Company shall not be obligated to effect any such registration pursuant to this
Section 2.3 if: (i) Form S-3 is not available for such offering or the Company
is not eligible to use Form S-3; or (ii) the Holders, together with the holders
of any other securities of the Company entitled to inclusion in such
registration, propose to sell Registrable Securities and such other securities
(if any) at any aggregate price to the public of less than $20,000,000.
Registrations effected pursuant to this Section 2.3 shall not be counted as
Demand Registrations effected pursuant to Section 2.1.

 

2.4         Restrictions on Registration Rights. If (A) during the period
starting with the date sixty (60) days prior to the Company’s good faith
estimate of the date of the filing of, and ending on a date one hundred and
twenty (120) days after the effective date of, the Company initiated a
Registration and provided that the Company has delivered written notice to the
Holders prior to receipt of a Demand Registration pursuant to subsection 2.1.1
and it continues to actively employ, in good faith, all reasonable efforts to
cause the applicable Registration Statement to become effective; (B) the Holders
have requested an underwritten Registration and the Company and the Holders are
unable to obtain the commitment of underwriters to firmly underwrite the offer;
or (C) in the good faith judgment of the Board such Registration would be
seriously detrimental to the Company and the Board concludes as a result that it
is essential to defer the filing of such Registration Statement at such time,
then in each case the Company shall furnish to such Holders a certificate signed
by the Chairman of the Board, the Chief Executive Officer, the Chief Financial
Officer or Corporate Secretary of the Company stating that in the good faith
judgment of the Board it would be seriously detrimental to the Company for such
Registration Statement to be filed in the near future and that it is therefore
essential to defer the filing of such Registration Statement. In such event, the
Company shall have the right to defer such filing for a period of not more than
thirty (30) days; provided, however, that the Company shall not defer its
obligation in this manner more than once in any 12-month period.

 

3.            REGISTRATION PROCEDURES.

 

3.1         Filings; Information. Whenever the Company is required to effect a
Registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

 

3.1.1           Filing Registration Statement. The Company shall, as
expeditiously as possible and in any event within 60 days after receipt of a
request for a Demand Registration pursuant to Section 2.1, prepare and file with
the Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its best efforts to cause such Registration Statement to become
and remain effective for the period required by Section 3.1.3; provided,
however, that the Company shall have the right to defer any Demand Registration
for up to 90 days, and any Piggy-Back Registration for such period as may be
applicable to deferment of any demand registration to which such Piggy-Back
Registration relates, in each case if the Company shall furnish to the Holders a
certificate signed by the Chief Executive Officer of the Company stating that,
in the good faith judgment of the Board of Directors of the Company (the
“Board”), it would be materially detrimental to the Company and its shareholders
for such Registration Statement to be effected at such time; provided further,
however, that the Company shall not have the right to exercise the right set
forth in the immediately preceding proviso more than once in any 365-day period
in respect of a Demand Registration hereunder.

 



4

 

 

3.1.2           Copies. The Company shall, prior to filing a Registration
Statement or prospectus, or any amendment or supplement thereto, furnish without
charge to the Holders whose Registrable Securities are included in such
Registration, and such Holders’ legal counsel, copies of such Registration
Statement as proposed to be filed, each amendment and supplement to such
Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the prospectus included in such
Registration Statement (including each preliminary prospectus), and such other
documents as such Holders or legal counsel for any such Holders may request in
order to facilitate the disposition of the Registrable Securities owned by such
Holders.

 

3.1.3          Amendments and Supplements. The Company shall prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of one
hundred eighty (180) days plus any period during which any such disposition is
interfered with by any stop order or injunction of the Commission or any
governmental agency or court) or such securities have been withdrawn.

 

3.1.4           Notification. After the filing of a Registration Statement, the
Company shall promptly, and in no event more than two business days after such
filing, notify the Holders whose Registrable Securities are included in such
Registration Statement of such filing, and shall further notify such Holders
promptly and confirm such advice in writing in all events within two business
days of the occurrence of any of the following: (i) when such Registration
Statement becomes effective; (ii) when any post-effective amendment to such
Registration Statement becomes effective; (iii) the issuance or threatened
issuance by the Commission of any stop order (and the Company shall take all
actions required to prevent the entry of such stop order or to remove it if
entered); and (iv) any request by the Commission for any amendment or supplement
to such Registration Statement or any prospectus relating thereto or for
additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the Holders whose Registrable Securities are included in such
Registration Statement any such supplement or amendment; except that before
filing with the Commission a Registration Statement or prospectus or any
amendment or supplement thereto, including documents incorporated by reference,
the Company shall furnish to the Holders whose Registrable Securities are
included in such Registration Statement and to the legal counsel for any such
Holders, copies of all such documents proposed to be filed sufficiently in
advance of filing to provide such Holders and legal counsel with a reasonable
opportunity to review such documents and comment thereon, and the Company shall
not file any Registration Statement or prospectus or amendment or supplement
thereto, including documents incorporated by reference, to which such Holders or
their legal counsel shall reasonably object.

 

3.1.5           Securities Laws Compliance. Prior to any public offering of
Registrable Securities, the Company shall use its best efforts to (i) register
or qualify the Registrable Securities covered by the Registration Statement
under such securities or “blue sky” laws of such jurisdictions in the United
States as the Holders whose Registrable Securities are included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental authorities or securities exchanges, including the New York
Stock Exchange, as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be necessary or
advisable to enable the Holders whose Registrable Securities are included in
such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or to taxation in any such jurisdiction
where it is not then otherwise so subject.

 



5

 

 

3.1.6           Agreements for Disposition. The Company shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the Holders
whose Registrable Securities are included in such Registration Statement. No
Holder whose Registrable Securities are included in such Registration Statement
shall be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Holder’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Holder’s material agreements and organizational documents,
and with respect to written information relating to such Holder that such Holder
has furnished in writing expressly for inclusion in such Registration Statement.

 

3.1.7           Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

3.1.8           Records. The Company shall make available for inspection by the
Holders whose Registrable Securities are included in such Registration
Statement, any Underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other professional
retained by any Holder whose Registrable Securities are included in such
Registration Statement or any Underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any of them in connection with
such Registration Statement.

 

3.1.9           Opinions and Comfort Letters. (i) The Company shall, on the date
the Registrable Securities are delivered for sale pursuant to a Registration,
obtain an opinion and negative assurance letter, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Holders thereof, the placement agent or sales agent, if any, and the
Underwriters, if any, covering such legal matters with respect to the
Registration in respect of which such opinion is being given as such Holders,
placement agent, sales agent, or Underwriter may reasonably request and as are
customarily included in such opinions and negative assurance letters, and
reasonably satisfactory to a majority-in-interest of the participating Holders.
(ii) The Company shall obtain a “cold comfort” letter from the Company’s
independent registered public accountants in the event that a Registration is an
underwritten offering, in customary form and covering such matters of the type
customarily covered by “cold comfort” letters as the managing Underwriter may
reasonably request, and reasonably satisfactory to a majority-in-interest of the
participating Holders.

 

3.1.10          Listing. The Company shall use its best efforts to cause all
Registrable Securities included in any Registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the Holders of a majority-in-interest of the Registrable Securities included in
such Registration.

 

3.1.11         Transfer Agent. The Company shall provide a transfer agent or
warrant agent, as applicable, and registrar for all such Registrable Securities
no later than the effective date of the Registration Statement.

 

3.1.12         Misstatements. The Company shall notify the Holders at any time
when a prospectus relating to such Registration Statement is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or an omission to state a
material fact required to be stated in a Registration Statement or prospectus,
or necessary to make the statements therein in the light of the circumstances
under which they were made not misleading (a “Misstatement”), and then to
correct such Misstatement.

 



6

 

 

3.1.13         Road Show. If the Registration involves Registrable Securities
involving gross proceeds in excess of $50,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” and analyst or investor presentations and such other selling or
other informational meetings organized by the Underwriter that may be reasonably
requested by the Underwriter in any underwritten offering, with all
out-of-pocket costs and expenses incurred by the Company or such officers in
connection with such attendance and participation to be paid by the Company.

 

3.1.14         FINRA. The Company shall cooperate with each Underwriter
participating in the disposition of such Registrable Securities and
Underwriters’ counsel in connection with any filings required to be made with
The Financial Industry Regulatory Authority, Inc., including using commercially
reasonable efforts to obtain pre-clearance and pre-approval of the Registration
Statement and applicable prospectus upon filing with the Commission.

 

3.1.15         Certificated Securities. The Company shall, in the case of
certificated Registrable Securities, cooperate with the Holders and the managing
Underwriters to facilitate the timely preparation and delivery of certificates
(not bearing any legends) representing Registrable Securities to be sold after
receiving written representations from the Holders participating in such
offering that the Registrable Securities represented by the certificates so
delivered by such Holders will be transferred in accordance with the
Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as such Holders or managing
Underwriters may reasonably request at least two business days prior to any sale
of such Registrable Securities.

 

3.1.16         Further Assurances. The Company shall otherwise, in good faith,
cooperate reasonably with, and take such customary actions as may reasonably be
requested by the Holders, in connection with such Registration.

 

3.2          Obligation to Suspend Distribution. Upon receipt of any notice from
the Company of the happening of any event of the kind described in Section
3.1.4(iv), or, in the case of a resale Registration on Form S-3 pursuant to
Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Board, of the ability of all
“insiders” covered by such program to transact in the Company’s securities
because of the existence of material non-public information, each Holder whose
Registrable Securities are included in any Registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such Holder
receives the supplemented or amended prospectus contemplated by Section
3.1.4(iv) or the restriction on the ability of “insiders” to transact in the
Company’s securities is removed, as applicable, and, if so directed by the
Company, each such Holder will deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

3.3          Registration Expenses. The Company shall bear all costs and
expenses incurred in connection with any Demand Registration pursuant to Section
2.1, any Piggy-Back Registration pursuant to Section 2.2, and any Registration
on Form S-3 effected pursuant to Section 2.3, and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective, including, without
limitation: (i) all Registration and filing fees and fees of any securities
exchange on which Registrable Securities are then listed; (ii) fees and expenses
of compliance with securities or “blue sky” laws (including fees and
disbursements of counsel for the Underwriters in connection with blue sky
qualifications of the Registrable Securities); (iii) printing, messenger,
telephone and delivery expenses; (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees); (v) the fees and expenses incurred in connection with the listing of
the Registrable Securities as required by Section 3.1.10; (vi) Financial
Industry Regulatory Authority fees; (vii) fees and disbursements of counsel for
the Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to Section
3.1.9); (viii) the fees and expenses of any special experts retained by the
Company in connection with such Registration; and (ix) the fees and expenses of
one legal counsel selected by the Holders of a majority-in-interest of the
Registrable Securities included in such Registration. The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the Holders thereof, which
underwriting discounts or selling commissions shall be borne by such Holders.
Additionally, in an underwritten offering, all selling shareholders and the
Company shall bear the expenses of the Underwriter pro rata in proportion to the
respective amount of shares each is selling in such offering.

 



7

 

 

3.4          Information. The Holders shall provide such information as may
reasonably be requested by the Company, or the managing Underwriter, if any, in
connection with the preparation of any Registration Statement, including
amendments and supplements thereto, in order to effect the Registration of any
Registrable Securities under the Securities Act pursuant to Section 2 and in
connection with the Company’s obligation to comply with federal and applicable
state securities laws.

 

3.5          Requirements for Participation in Underwritten Offerings. No person
may participate in any underwritten offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person (i) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, stock powers, underwriting agreements and other customary documents
as may be reasonably required under the terms of such underwriting arrangements.

 

3.6          Suspension of Sales; Adverse Disclosure. Upon receipt of written
notice from the Company that a Registration Statement or prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure (as defined below) or would require the inclusion in such
Registration the statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than 30 days, determined in good
faith by the Company to be necessary for such purpose. In the event the Company
exercises its rights under the preceding sentence, the Holders agree to suspend,
immediately upon their receipt of the notice referred to above, their use of the
prospectus relating to any Registration in connection with any sale or offer to
sell Registrable Securities. The Company shall immediately notify the Holders of
the expiration of any period during which it exercised its rights under this
Section 3.6. “Adverse Disclosure” shall mean any public disclosure of material
non-public information, which disclosure, in the good faith judgment of the
Chief Executive Officer or principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or prospectus in order for the applicable
Registration Statement or prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

 

3.7           Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell the shares of
Common Stock held by such Holder without Registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act (to the extent such exemptions are applicable to the
Company), as such rules may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission, including providing any legal
opinions. Upon the request of any Holder, the Company shall deliver to such
Holder a written certification of a duly authorized officer as to whether it has
complied with such requirements.

 



8

 

 

4.           INDEMNIFICATION AND CONTRIBUTION.

 

4.1           Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Holder, and each of their respective officers, employees,
affiliates, directors, partners, members, attorneys and agents, and each person,
if any, who controls such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (each, a “Holder Indemnified
Party”), from and against any expenses, losses, judgments, claims, damages or
liabilities, whether joint or several, arising out of or based upon any untrue
statement (or allegedly untrue statement) of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained in the Registration Statement, or any
amendment or supplement to such Registration Statement, or arising out of or
based upon any omission (or alleged omission) to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company of the Securities Act or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such Registration; and
the Company shall promptly reimburse the Holder Indemnified Party for any legal
and any other expenses reasonably incurred by such Holder Indemnified Party in
connection with investigating and defending any such expense, loss, judgment,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such expense, loss, claim,
damage or liability arises out of or is based upon any untrue statement or
allegedly untrue statement or omission or alleged omission made in such
Registration Statement, preliminary prospectus, final prospectus, or summary
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling Holder expressly for use therein. The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

 

4.2           Indemnification by Holders. Each selling Holder will, in the event
that any Registration is being effected under the Securities Act pursuant to
this Agreement of any Registrable Securities held by such selling Holder,
indemnify and hold harmless the Company, each of its directors and officers and
each Underwriter (if any), and each other selling Holder and each other person,
if any, who controls another selling Holder or such Underwriter within the
meaning of the Securities Act, against any losses, claims, judgments, damages or
liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) arise out of
or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading, if the statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Company by such selling Holder expressly for use therein, and shall reimburse
the Company, its directors and officers, and each other selling Holder or
controlling person for any legal or other expenses reasonably incurred by any of
them in connection with investigation or defending any such loss, claim, damage,
liability or action. Each selling Holder’s indemnification obligations hereunder
shall be several and not joint and shall be limited to the amount of any net
proceeds actually received by such selling Holder. Each selling Holder shall
indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each person who controls
such Underwriter to the same extent as provided in the foregoing with respect to
indemnification of the Company.

 

4.3           Conduct of Indemnification Proceedings. Promptly after receipt by
any person of any notice of any loss, claim, damage or liability or any action
in respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 



9

 

 

4.4         Contribution.

 

4.4.1           If the indemnification provided for in the foregoing Sections
4.1, 4.2 and 4.3 is unavailable to any Indemnified Party in respect of any loss,
claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

4.4.2           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 4.4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding Section
4.4.1. The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no Holder shall be required
to contribute any amount in excess of the dollar amount of the net proceeds
(after payment of any underwriting fees, discounts, commissions or taxes)
actually received by such Holder from the sale of Registrable Securities which
gave rise to such contribution obligation. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

4.5          Survival. The indemnification provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Party or any officer, director or controlling
person of such Indemnified Party and shall survive the transfer of securities.

 

5.           MISCELLANEOUS.

 

5.1         Other Registration Rights. The Company represents and warrants that
no person, other than a Holder and the purchaser pursuant to the Forward
Purchase Agreements, between the Company and each of Cannae Holdings, Inc. and
THL FTAC LLC, each dated as of May 8, 2020, has any right to require the Company
to register any shares of the Company’s capital stock for sale or to include
shares of the Company’s capital stock in any Registration filed by the Company
for the sale of shares of capital stock for its own account or for the account
of any other person. Further, the Company represents and warrants that this
Agreement supersedes any other registration rights agreement or agreement with
similar terms and conditions and in the event of a conflict between any such
agreement or agreements and this Agreement, the terms of this Agreement shall
prevail.

 



10

 

 

5.2          Assignment; No Third Party Beneficiaries. This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part, other than with the written
consent of Holders representing at least 50% of the Registrable Securities.
Prior to the expiration of the Founder Shares Lock-up Period or the Private
Placement Lock-up Period, as the case may be, no Holder may assign or delegate
such Holder’s rights, duties or obligations under this Agreement, in whole or in
part, except in connection with a transfer of Registrable Securities by such
Holder to a Permitted Transferee but only if such Permitted Transferee agrees to
become bound by the transfer restrictions set forth in this Agreement. This
Agreement and the provisions hereof shall be binding upon and shall inure to the
benefit of each of the parties and the permitted assigns of the Holder or of any
assignee of the Holder, which shall include Permitted Transferees. This
Agreement is not intended to confer any rights or benefits on any persons that
are not party hereto other than as expressly set forth in Article 4 and this
Section 5.2. No assignment by any party hereto of such party’s rights, duties
and obligations hereunder shall be binding upon or obligate the Company unless
and until the Company shall have received (i) written notice of such assignment
and (ii) the written agreement of the assignee, in a form reasonably
satisfactory to the Company, to be bound by the terms and provisions of this
Agreement (which may be accomplished by an addendum or certificate of joinder to
this Agreement). Any transfer or assignment made other than as provided in this
Section 5.2 shall be null and void.

 

5.3          Notices. All notices, demands, requests, consents, approvals or
other communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, addressed as set forth below,
or to such other address as such party shall have specified most recently by
written notice. Notice shall be deemed given on the date of service or
transmission if personally served; provided, that if such service or
transmission is not on a business day or is after normal business hours, then
such notice shall be deemed given on the next business day. Notice otherwise
sent as provided herein shall be deemed given on the next business day following
timely delivery of such notice to a reputable air courier service with an order
for next-day delivery.

 

  To the Company:       Foley Trasimene Acquisition Corp.   1701 Village Center
Circle   Las Vegas, Nevada 89134       To the Sponsors, to:       Bilcar FT, LP
  1701 Village Center Circle   Las Vegas, NV 89134   Attn:Michael L. Gravelle,
General Counsel and Corporate Secretary       Trasimene Capital FT, LP   1701
Village Center Circle   Las Vegas, NV 89134   Attn:Michael L. Gravelle, General
Counsel and Corporate Secretary

 

To any other Holder, to such Holder’s address as set forth in the books and
records of the Company.

 

5.4          Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

5.5          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

 



11

 

 

5.6          Entire Agreement. This Agreement (including all agreements entered
into pursuant hereto and all certificates and instruments delivered pursuant
hereto and thereto) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.

 

5.7          Modifications and Amendments. Upon the written consent of the
Company and the Holders of at least sixty-six and two-thirds percent (66⅔%) of
the Registrable Securities at the time in question, compliance with any of the
provisions, covenants and conditions set forth in this Agreement may be waived,
or any of such provisions, covenants or conditions may be amended or modified;
provided, however, that notwithstanding the foregoing, any amendment hereto or
waiver hereof that adversely affects one Holder, solely in its capacity as a
Holder, in a manner that is materially different from the other Holders (in such
capacity) shall require the consent of the Holder so affected. No course of
dealing between any Holders or the Company and any other party hereto or any
failure or delay on the part of a Holder or the Company in exercising any rights
or remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

 

5.8           Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

 

5.9          Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided that
such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

 

5.10        Remedies Cumulative. In the event that the Company fails to observe
or perform any covenant or agreement to be observed or performed under this
Agreement, the Holders may proceed to protect and enforce its rights by suit in
equity or action at law, whether for specific performance of any term contained
in this Agreement or for an injunction against the breach of any such term or in
aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right, or to take any one or more of such actions,
without being required to post a bond. None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

 

5.11        Governing Law. This Agreement shall be governed by, interpreted
under, and construed in accordance with the internal laws of the State of New
York applicable to agreements made and to be performed within the State of New
York, without giving effect to any choice-of-law provisions thereof that would
compel the application of the substantive laws of any other jurisdiction.

 

5.12        Waiver of Trial by Jury. Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the Sponsors in the negotiation,
administration, performance or enforcement hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

  FOLEY TRASIMENE ACQUISITION CORP.           By: /s/ Michael L. Gravelle    
Name: Michael L. Gravelle     Title: General Counsel and Corporate Secretary    
      SPONSORS:       BILCAR FT, L.P.       By: Bilcar FT, LLC,     its general
partner           By: /s/ Michael L. Gravelle     Name: Michael L. Gravelle    
Title: General Counsel and Corporate Secretary           TRASIMENE CAPITAL FT,
LP       By: Trasimene Capital FT, LLC,     its general partner           By:
/s/ Michael L. Gravelle     Name: Michael L. Gravelle     Title: General Counsel
and Corporate Secretary           By: /s/ Douglas K. Ammerman   Name: Douglas K.
Ammerman           By: /s/ Thomas M. Hagerty   Name: Thomas M. Hagerty          
By: /s/ Hugh R. Harris   Name: Hugh R. Harris           By: /s/ Frank R.
Martire, Jr.   Name: Frank R. Martire, Jr.

 



 

 

 

 

